BLATCHFORD, District Judge.
I have heretofore, in the case of In re Levy [Case No. 8,298], decided the question here raised. The view I took has been concurred in by Judge Field in New Jersey, and by Judge Hall, in the northern district of New York. In re Koch [Id. 7,916]. ■ General Orders No. 10 is very explicit as to what the register is to do. The clerk will certify this decision to Isaiah T. Williams, Esq.2

 In re Reakert [Case No. 11,614]; In re Levy [Id. 8,296]; In re Rosenfeld [Id. 12,059]; In re Lyon [Id. 8,043].